DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim 36 contains the trademark/trade name Kevlar.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe an aramid and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by FR2356509 (hereinafter “the French reference).
	Regarding claim 1, the French reference discloses a laminate structure comprising a core of a polyurethane foam with outer lamina comprising a glass-fiber fleece [see abstract].  The ninth paragraph discloses a core foam that can include an epoxy based foam or polyurethane based foam wherein the foam has a density ranging from 0.5 to 8 g/cm3.  The twelfth paragraph discloses a glass fiber fabric end layer laminated to the foamed core.  The fifteenth paragraph discloses that the terminal layer has a thickness of 0.2 to 0.4 mm.  The twenty-fifth paragraph discloses that the foam has a thickness of 6 mm.  The French reference discloses that the foam layer has a thickness of at least 1.5 times the thickness of the surface layer.  Applicant’s claim is not specific to the foam.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 32-34, 36-43 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-6, 11,13, 17 of U.S. Patent No. 8,334,055. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a composite comprising a sandwich structure comprising at least two surface layers attached to a central layer of rigid epoxy foam wherein the epoxy foam is at least 1.5 times the combined thickness of the two surface layers and has a density of from 0.2 to 1.5 gram/cc.

The claims in the present application and the patented reference recite that the epoxy foam is embedded in the two surface layers.

The claims in the present application and the patented reference recite that the at least two surface layers are an internal tube structure located inside of an external tube structure and the internal tube structure is hollow.

The claims in the present application and the patented reference recite that the surface layers are porous, fibrous or both.

The claims in the present application and the patented reference recite that the surface layers are fibrous and the fibers are carbon, glass or aramid.

The claims in the present application and the patented reference recite that the at least two surface layers are encased with the epoxy foam.

The claims in the present application and the patented reference recite that the central layer of rigid epoxy foam has a thickness from 2 mm to 200 mm.

The claims in the present application and the patented reference recite that the epoxy material is embedded in the surface layers, and optionally through the two surfaced layers.

The claims in the present application and the patented reference recite that the internal tube structure and the external tube structure are concentric.



Claims 1, 32-34, 36-41, 45, 47 and 50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2,4-5, 7-9, 11-12, 14 of U.S. Patent No. 9,186,864. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a composite comprising a sandwich structure comprising at least two surface layers attached to a central layer of rigid epoxy foam wherein the epoxy foam is at least 1.5 times the combined thickness of the two surface layers and has a density of from 0.2 to 1.5 gram/cc.

The claims in the present application and the patented reference recite that the epoxy material is embedded in the surface layers, and optionally through the two surfaced layers.

The claims in the present application and the patented reference recite that the central layer of rigid epoxy foam has a thickness from 2 mm to 200 mm.

The claims in the present application and the patented reference recite that the surface layers are porous, fibrous or both.

The claims in the present application and the patented reference recite that the surface layers are fibrous and the fibers are carbon, glass or aramid.

The claims in the present application and the patented reference recite that the at least two surface layers are coated with an epoxy material, impregnated with an epoxy material or both.

The claims in the present application and the patented reference recite that the epoxy material for the at least two surface layers may be the same material used for the central rigid foam layer.

The claims in the present application and the patented reference recite that that the epoxy material for the foam material includes a blowing agent, curing accelerators, and an inorganic additive.

The claims in the present application and the patented reference recite that the at two surface layers are an internal structure and an external structure; and the at least two surface layers are hollow box sections; and wherein the internal structure is located inside the external structure and the one or more layers of rigid foam are located between the internal structure and the external structure.  

The claims in the present application and the patented reference recite that the epoxy material for the at least two surface layers may be non-foamable [unfoamed].  


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1  of U.S. Patent No. 10,035,326 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in the present application and the patented reference recite a composite comprising a sandwich structure comprising at least two surface layers wherein the at least two surface layers are porous, fibrous or both and attached to a central layer of activatable epoxy foam wherein upon activation of the activatable epoxy foam, a layer of expanded foam is at least 1.5 times the combined thickness of the two surface layers and has a density of from 0.2 to 1.5 gram/cc; and wherein at least one surface layer is formed from a carbon fiber material.


Claims 35, 44, 46 and 48-49 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Applicant claims an article as recited in claim 1, further including the epoxy matrix of the surface layer is an unfoamed epoxy material that forms a substantially continuous matrix with the foam layer as recited in claim 35.   Applicant claims an article as recited in claim 1, further including the epoxy matrix of the surface layer is a separate unfoamed epoxy material that is different from, and compatible with, the epoxy resin of the foam layer as recited in claim 44.  Applicant claims an article as recited in claim 1, further including wherein the surface layer is coated with an epoxy material compatible with the foam layer to form a substantially continuous matrix therebetween as recited in claim 46.  Applicant claims an article as recited in claim 1, further including a gap between the surface layer and the inner layer is greater than or equal to a thickness of the foam layer in a foamed state as recited in claim 48. Applicant claims an article as recited in claim 1, further including wherein the foam layer is activated to expand and join the surface layer and the inner layer as recited in claim 49.  
The prior art does not provide for an article as recited in claim 1 further including the limitations as recited in claims 35, 44, 46 and 48-49.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd, can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786